Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1, 3-5, 7-9, 11-13, 15-18 and 20-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for sending preamble sequence. Each of independent claims, claim 1 (“A method”), claim 9 (“An apparatus”) and claim 17 (“A non-transitory computer-readable medium”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method for sending a preamble sequence, the method comprising: 
	determining, by user equipment, a transmit power for sending the preamble sequence, wherein the transmit power meets : Power min{Pmax, PREAMBLE RECEIVED TARGET POWERpreamble-transmission-counter + PL}, 
sending, by the user equipment, the preamble sequence according to the determined transmit power through a resource i; 
wherein Power is a determined transmit power, Pmax is a maximum transmit power of the user equipment, PL is obtained by estimating according to a downlink path loss, PREAMBLE RECEIVED TARGET POWERpreambletransmission counter is a target receive power of the preamble sequence, and the resource i is a preamble sequence resource for coverage enhancement random access; 
wherein PREAMBLE RECEIVED TARGET POWERipreamble transmission-counter meets: PREAMBLE RECEIVED TARGET POWERpreamble-transmission-counter - preambleInitialReceivedTargetPower + DELTA PREAMBLE - X + (preamble transmission counter -1) * powerRampingStep, preamblelnitialReceivedTargetPower is an initial target receive power of the preamble sequence, DELTA PREAMBLE is a power offset based on a preamble sequence format of the preamble sequence, powerRampingStep is a power ramp step, preamble transmission counter is a transmission count of the preamble sequence with an initial value of 1, and X is a power offset corresponding to a repetition count, the repetition count corresponding to a preamble sequence resource i, and 
wherein the power offset X meets: 
PREAMBLE RECEIVED TARGET POWERpreamble transmission-counter + PL-Pmax ≤𝛥, wherein 𝛥 > 0, and A is a constant and a preset threshold.

Claims 9 and 17 are allowed for the same reason as stated above.

Consequently, all dependent claims from claims 1, 9 and 17 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIREN QIN/Examiner, Art Unit 2411